The Chancellor.
The bill shows sufficiently, that the personal property levied on is claimed by others, under transfers from Asa C. Dunham; and that the lands levied on are claimed by others, under a^deed from^Aga^C.fDunham; and the transfers and deed are sufficientlyjcharged to be fraudulent. In such cages, it is within the province of this Court to remove out of the way of the j.udgment|creditoro the hindrance pr impediment so *599interposed, on the ground, that by a sale while such impediment exists the creditor would not realize the value of the property. And the judgment creditor is not obliged, before coming into this Court, to go to a trial at law of the right of property in the personalty levied on, with the view of having the transfer of it declared void, so that it may bo sold before the lands. Such transfer is good against the debtor, and the creditor may let it stand as good, if he pleases, and attack the conveyance of the land.
If any of the personal property levied on under the second fi. fa. is not included in the transfer, such part should be sold first. The bill is not, perhaps, as clear as to this as it might have been. An answer may show how this is.
Demurrer overruled.